Exhibit 10.20




NEW JERSEY RESOURCES CORPORATION


2007 Stock Award and Incentive Plan


Restricted Stock Agreement


This Restricted Stock Agreement (the "Agreement"), which includes the attached
“Terms and Conditions of Restricted Stock” (the “Terms and Conditions”),
confirms the grant on _________ __, 200_ (the “Grant Date”) by NEW JERSEY
RESOURCES CORPORATION, a New Jersey corporation (the "Company"), to
("Employee"), under Section 6(d) of the 2007 Stock Award and Incentive Plan (the
"Plan"), of Restricted Stock as follows:
 
    Number granted:
______________ shares of Restricted Stock
 
    Fair Market Value at Grant Date:
$ _____________ per share
 
    How Restricted Stock Vests:
The Restricted Stock, if not previously forfeited, will vest on the dates and as
to the number of shares in the following table:
 
        Stated Vesting Date
Number of Shares That Vest at that Date

 
                                                     (INSERT VESTING SCHEDULE)
 
In addition, if not previously forfeited, the Restricted Stock will become
immediately vested in full upon a Change in Control, and will become vested upon
the occurrence of certain events relating to Termina­tion of Employment to the
extent provided in Section 3 of the attached Terms and Conditions. The terms
"vest" and "vesting" mean that the Restricted Stock has become transferable and
non-forfeitable. If Employee has a Termination of Employment prior to a Stated
Vesting Date and shares of Restricted Stock are not otherwise deemed vested by
that date, such Restricted Stock will be immediately forfeited. Forfeited
Restricted Stock ceases to be outstanding and in no event will thereafter result
in any delivery of shares of Stock to Employee.
 
The Restricted Stock is subject to the terms and conditions of the Plan and this
Agreement, including the attached Terms and Conditions. The number and kind of
shares of Restricted Stock and other terms of the Restricted Stock are subject
to adjustment in accordance with Section 4(b) of the attached Terms and
Conditions and Section 11(c) of the Plan. Capitalized terms used in this
Agreement but not defined herein shall have the same meanings as in the Plan.


Employee acknowledges and agrees that (i) Restricted Stock is nontransferable,
except as provided in Section 2 of the attached Terms and Conditions and Section
11(b) of the Plan, (ii) the Restricted Stock is subject to forfeiture in the
event of Employee's Termination of Employment in certain circum­stances prior to
vesting, as specified in Section 3 of the attached Terms and Conditions, and
(iii) sales of the shares of Stock following vesting of the Restricted Stock
will be subject to the Company's policy regulating trading by employees,

 
 

--------------------------------------------------------------------------------

 



IN WITNESS WHEREOF, NEW JERSEY RESOURCES CORPORATION has caused this Agreement
to be executed by its officer thereunto duly authorized, and Employee has duly
executed this Agreement, by which each has agreed to the terms of this
Agreement.




EMPLOYEE                                                                               NEW
JERSEY RESOURCES CORPORATION


                                     By:_________________________           
[Employee
Name]                                                                                 [Name]
[Title]

 
 

--------------------------------------------------------------------------------

 



TERMS AND CONDITIONS OF RESTRICTED STOCK


The following Terms and Conditions apply to the Restricted Stock granted to
Employee by NEW JERSEY RESOURCES CORPORATION (the "Company"), and Restricted
Stock resulting from Dividend Equivalents (as defined below), if any, as
specified in the Restricted Stock Agreement (of which these Terms and Conditions
form a part). Certain terms of the Restricted Stock, including the number of
shares granted and vesting date(s), are set forth on the preceding pages, which
is an integral part of this Agreement.


1.           General.  The Restricted Stock is granted to Employee under the
Company's 2007 Stock Award and Incentive Plan (the "Plan"), a copy of which has
been previously delivered to Employee and/or is available upon request to the
Corporate Benefits Department. All of the applicable terms, conditions and other
provisions of the Plan are incorporated by reference herein. Capitalized terms
used in this Agreement but not defined herein shall have the same meanings as in
the Plan. If there is any conflict between the provisions of this document and
mandatory provisions of the Plan, the provisions of the Plan govern. Employee
agrees to be bound by all of the terms and provisions of the Plan (as presently
in effect or later amended), the rules and regula­tions under the Plan adopted
from time to time, and the decisions and determinations of the Leadership
Development and Compensation Committee of the Company's Board of Directors (the
"Committee") made from time to time.


2.           Nontransferability.  Until such time as the Restricted Stock has
become vested in accordance with the terms of this Agreement, Employee may not
transfer Restricted Stock or any rights hereunder to any third party other than
by will or the laws of descent and distribution. This restriction on transfer
precludes any sale, assignment, pledge, or other encumbrance or disposition of
the shares of Restricted Stock (except for forfeitures to the Company).


3.           Termination Provisions. The following provisions will govern the
vesting and forfeiture of the Restricted Stock that is outstanding at the time
of Employee's Termination of Employment (as defined below), unless otherwise
determined by the Committee (subject to Section 7(a) hereof):


(a)           Death, Disability or Retirement.  In the event of Employee's
Termination of Employment due to death, Disability or Retirement (as defined
below), a Pro-Rata Portion of the outstanding Restricted Stock will vest
immediately. Any portion of the outstanding Restricted Stock not vested at the
date of Termination will be forfeited.


(b)           Termination by the Company or Voluntarily by Employee.  In the
event of Employee's Termination of Employment by the Company for any reason or
by Employee voluntarily (other than a Retirement), any portion of the
outstanding Restricted Stock not vested at the date of Termination will be
forfeited.


(c)           Certain Definitions.  The following definitions apply for purposes
of this Agreement:


(i)           "Disability" means Employee has been incapable of substantially
fulfilling the positions, duties, responsibilities and obligations of his
employment because of physical, mental or emotional incapacity resulting from
injury, sickness or disease for a period of at least six consecutive months. The
Company and Employee shall agree on the identity of a physician to resolve any
question as to Employee's disability. If the Company and Employee cannot agree
on the physician to make such determination, then the Company and Employee shall
each select a physician and those physicians shall jointly select a third
physician, who shall make the determination. The determination of any such
physician shall be final and con­clusive for all purposes of this Agreement.


(ii)           "Pro Rata Portion" means, for each tranche of Restricted Stock, a
fraction the numerator of which is the number of days that have elapsed from the
Grant Date to the date of Employee's Termination of Employment and the
denominator of which is the number of days from the Grant Date to the Stated
Vesting Date for that tranche. A "tranche" is that portion of the Restricted
Stock that has a unique Stated Vesting Date.

 
1

--------------------------------------------------------------------------------

 



(iii)           “Retirement” means the Employee terminates employment at or
after age 65, or at or after age 55 with 20 or more years of service.


  (iv)           “Subsidiary” means any subsidiary corporation of the Company
within the meaning of Section 424(f) of the Code (“Section 424(f) Corporation”)
and any partnership, limited liability company or joint venture in which either
the Company or Section 424(f) Corporation is at least a fifty percent (50%)
equity participant.


  (v)           "Termination of Employment" and “Termination” means the earliest
time at which Employee is not employed by the Company or a Subsidiary of the
Company and is not serving as a non-employee director of the Company or a
Subsidiary of the Company.


4.           Dividends and Adjustments.
 
       (a)           Dividends.  In the event of dividends or distributions on
Stock, the following terms and conditions shall apply except as provided in
Section 4(b) below:


 
 
      (i)  In the event of a cash dividend or distribution on Stock or a
non-cash dividend or distribution in the form of property other than Stock
payable on Stock (including shares of a Subsidiary of the Company distributed in
a spin-off), the Company shall immediately convert such dividend or distribution
into Restricted Stock and such additional Restricted Stock will become vested if
and to the same extent as the original Restricted Stock with respect to which
the dividend or distribution was payable becomes vested, and shall be subject to
all other terms and conditions as applied to the original Restricted Stock.



 
 
    (ii)  In the event of a dividend or distribution in the form of Stock or
split-up of shares, the Stock issued or delivered as such dividend or
distribution or resulting from such split-up will be deemed to be additional
Restricted Stock and will become vested if and to the same extent as the
original Restricted Stock with respect to which the dividend or distribution was
payable becomes vested, and shall be subject to all other terms and conditions
as applied to the original Restricted Stock.


            (b)           Adjustments.  The number and kind of shares of
Restricted Stock, the number of such shares to be vested and other terms and
conditions of Restricted Stock or otherwise contained in this Agreement shall be
appropriately adjusted, in order to prevent dilution or enlargement of
Employee’s rights hereunder, to reflect any changes in the number of outstanding
shares of Stock resulting from any event referred to in Section 11(c) of the
Plan, taking into account any Restricted Stock or other amounts paid or credited
to Employee in connection with such event under Section 4(a) hereof, in the sole
discretion of the Committee. The Committee may determine how to treat or settle
any fractional share resulting under this Agreement.


5.           Other Terms of Restricted Stock.


(a)           Voting and Other Shareholder Rights.  Employee shall be entitled
to vote Restricted Stock on any matter submitted to a vote of holders of Stock,
and shall have all other rights of a shareholder of the Company except as
expressly limited by this Agreement and the Plan.


(b)           Consideration for Grant of Restricted Stock.  Employee shall be
required to pay no cash consideration for the grant of the Restricted Stock, but
Employee's performance of services to the Company prior to the vesting of the
Restricted Stock shall be deemed to be consideration for this grant of
Restricted Stock.

 
2

--------------------------------------------------------------------------------

 



(c)           Insider Trading Policy Applicable.  Employee acknowledges that
sales of shares resulting from Restricted Stock that has become vested will be
subject to the Company's policies regulating trading by executive officers and
employees.


(d)           Certificates Evidencing Restricted Stock.  Restricted Stock shall
be evidenced by issuance of one or more certificates in the name of Employee,
bearing an appropriate legend referring to the terms, conditions, and
restrictions applicable hereunder, and shall remain in the physical custody of
the General Counsel of the Company or his designee until such time as such
shares of Restricted Stock have become vested and the restrictions hereunder
have therefore lapsed. In addition, Restricted Stock shall be subject to such
stop-transfer orders and other restrictive measures as the General Counsel of
the Company shall deem advisable under federal or state securities laws, rules
and regulations thereunder, and rules of the New York Stock Exchange, or to
implement the terms, conditions and restrictions hereunder, and the General
Counsel may cause a legend or legends to be placed on any such certificates to
make appropriate reference to the terms, conditions and restrictions hereunder.


(e)           Stock Powers.  Employee agrees to execute and deliver to the
Company one or more stock powers, in such form as may be specified by the
General Counsel, authorizing the transfer of the Restricted Stock to the
Company, at the Grant Date or upon request at any time thereafter.


6.           Employee Representations and Warranties and Release.  As a
condition to any non-forfeiture of the Restricted Stock that vests upon
Termination of Employment, the Company may require Employee (i) to make any
representation or warranty to the Company as may be required under any
applicable law or regulation, and (ii) to execute a release from claims against
the Company arising at or before the date of such release, in such form as may
be specified by the Company.


7.           Miscellaneous.


(a)           Binding Agreement; Written Amendments.  This Agreement shall be
binding upon the heirs, executors, administrators and successors of the parties.
This Agreement constitutes the entire agreement between the parties with respect
to the Restricted Stock, and supersedes any prior agreements or documents with
respect to the Restricted Stock. No amendment or alteration of this Agreement
which may impose any additional obligation upon the Company shall be valid
unless expressed in a written instrument duly executed in the name of the
Company, and no amendment, alteration, suspension or termination of this
Agreement which may materially impair the rights of Employee with respect to the
Restricted Stock shall be valid unless expressed in a written instrument
executed by Employee.


(b)           No Promise of Employment.  The Restricted Stock and the granting
thereof shall not constitute or be evidence of any agreement or understanding,
express or implied, that Employee has a right to continue as an officer or
employee of the Company for any period of time, or at any particular rate of
compensation.


  (c)           Governing Law.  The validity, construction, and effect of this
Agreement shall be determined in accordance with the laws (including those
governing contracts) of the state of New Jersey, without giving effect to
principles of conflicts of laws, and applicable federal law.


(d)           Mandatory Tax Withholding.  Unless otherwise determined by the
Committee, at the time of vesting the Company will withhold from any shares of
Stock deliverable, in accordance with Section 11(d)(i) of the Plan, the number
of shares of Stock having a value nearest to, but not exceeding, the amount of
income and employment taxes required to be withheld under applicable laws and
regulations, and pay the amount of such withholding taxes in cash to the
appropriate taxing authorities. Employee will be responsible for any withholding
taxes not satisfied by means of such mandatory withholding and for all taxes in
excess of such withholding taxes that may be due upon vesting of the Restricted
Stock.


(e)           Notices.  Any notice to be given the Company under this Agreement
shall be addressed to the Company at its principal executive offices, in care of
the Vice President, Corporate Services or the officer designated by the Company
as responsible for the administration of this Agreement, and any notice to
Employee shall be addressed to Employee at Employee’s address as then appearing
in the records of the Company.


(i)           Shareholder Rights.  Employee and any Beneficiary shall not have
any rights with respect to shares of Stock (including voting rights) covered by
this Agreement prior to the settlement and distribution of the shares of Stock
as specified herein.







 
3

--------------------------------------------------------------------------------

 

Sample Section 83(b) Election Form




Election Statement Under Internal Revenue Code Section 83(b)
   
Taxpayer Name:
_____________
   
 
Address:
 
_______________________________________________
       _____________  _____________________  ___________    
Social Security or Taxpayer ID Number:
______________________________
   
Description of Property:
_____ [number] shares of common stock of New Jersey Resources Corporation
granted as a an award of Restricted Stock on _____ __, 200__
   
Taxable Year for which the election is being made:
200__ (year of grant of Restricted Stock)
   
Nature of the restriction:
Restricted Stock is non-transferable and subject to a risk of forfeiture until
vesting, The Restricted Stock vests __% per year on the first __ anniversaries
of the grant date.
   
Fair market value of stock on date of transfer:
$_____
   
Amount paid to purchase the stock:
$- 0 -
 
I have furnished copies of this statement to persons required by U.S. Treasury
Regulation 1.83-2(d)
   
 
________________ Signature of Taxpayer
 
Date _________________
   
________________ Print or type signature
 


 
4

--------------------------------------------------------------------------------

 
 
This is a sample Election Form which may be used to make a Section 83(b)
election to be taxed on a grant of Restricted Stock at the time of grant rather
than at the time of vesting. You are free to use whatever election form you and
your financial advisor deem appropriate. New Jersey Resources Corporation (the
"Company") makes no recommendation as to whether a person granted Restricted
Stock should make a Section 83(b) election, but issues the following cautionary
statements:
 
 
Cautionary Statements:
 
(1)
If you make a Section 83(b) election and later forfeit the Restricted Stock, you
will not be able to rescind the election, claim a capital loss relating to the
shares, receive a refund of the taxes paid, apply the taxes paid to any other
liability you may have, or otherwise get any benefit whatsoever from your
payment of taxes on the Restricted Stock. This is a risk that you will avoid if
you do not file a Section 83(b) election, because absent the election you will
be taxed at the time the Restricted Stock vests (if it is not previously
forfeited) based on the fair market value of the shares at the time of vesting.

 
(2)
You must have cash available to pay the taxes due as a result of your making a
Section 83(b) election, including withholding taxes. You may not sell any of the
shares of Restricted Stock and you may not direct us to withhold any of the
shares of Restricted Stock to satisfy this obligation.

 
(3)
In considering whether you might benefit from a Section 83(b) election, you
should consider alternatives that might be of greater benefit. A Section 83(b)
election could be advantageous if the market value of the shares of Restricted
Stock has gone up significantly at the time of vesting. However, if you do not
make a Section 83(b) election but, instead, you use the cash that you would have
paid in taxes to invest in additional shares of Company common stock in the
market, in some cases your total return, net of taxes, would be greater. This
strategy would also avoid the risk described in (1) above.

 
(4)
Filing a Section 83(b) election represents an increased financial investment in
Company common stock. As an employee and based on your other equity awards and
ownership of Company common stock, your financial well-being may already be
significantly tied to the financial success of the Company. You should consider
whether your savings and financial assets are adequately diversified before
making a Section 83(b) election.

 
 
How to File a Section 83(b) Election

 
(1)
To be valid, the Section 83(b) Election Form must be filed with the Internal
Revenue Service within 30 days after grant of the Restricted Stock.

 
(2)
To file the Section 83(b) Election, send it to the IRS Office where you file
your income tax return. It is recommended that you send it certified mail,
return receipt requested, so that you have proof of filing.

 
(3)
You must also send a copy to the Company. Please address the copy to the
attention of Vice President, Human Resources.

 
(4)
Attach a copy of the 83(b) when you file your income taxes.

 
 

 
5

--------------------------------------------------------------------------------

 
